 

--------------------------------------------------------------------------------

 
EXHIBIT 10.3
 


This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Hallador Subordination
Agreement and Assignment of Note made effective as of December 12, 2008, among
Sunrise Coal, LLC, Hallador Petroleum Company and PNC Bank, National
Association, as Administrative Agent for the Lenders, to the Senior Debt (as
defined therein), as the same may be amended from time to time, as more
particularly described in the Hallador Subordination Agreement and Assignment of
Note, and each holder of this instrument, by its acceptance hereof, shall be
bound by the provisions of the Hallador Subordination Agreement and Assignment
of Note
 
AMENDED AND RESTATED PROMISSORY NOTE
 
$13,000,000.00                                                                                        Denver,
Colorado
                                                                                            December
12, 2008


FOR VALUE RECEIVED, SUNRISE COAL, LLC, an Indiana limited liability company (the
“Borrower”), hereby unconditionally promises to pay ON DEMAND to the order of
HALLADOR PETROLEUM COMPANY, a Colorado corporation (“Lender”), at 1660 Lincoln
Street, Suite 2700, Denver, Colorado 80264, or at such other address as the
holder of this Promissory Note (this “Note”) may specify in writing, in lawful
money of the United States of America and in immediately available funds, the
principal amount of THIRTEEN MILLION DOLLARS AND NO/00 ($13,000,000.00) (the
“Maximum Principal Amount”), no later than five days after the date on which
Lender demands payment of this Note, or the date which is nine (9) years after
July 22, 2006 if no such demand is made before such date (the “Maturity Date”)
if not sooner paid, and to pay interest on the unpaid principal amount hereof at
a rate of six percent (6%) per annum (the “Base Rate”).
 
WHEREAS, Lender is a member of Borrower and has agreed to provide Borrower the
funds, up to the Maximum Principal Amount, for the continuing development of
Borrower’s business.
 
WHEREAS, Borrower executed a promissory note in favor of Lender in an amount of
up to a maximum principal amount of $13,000,000 dated as of July 22, 2008 (the
“Original Note”).
 
WHEREAS, Borrower has received advances under the Original Note equal to the
full amount available under such note.
 
WHEREAS, Borrower intends to enter into a Credit Agreement with the lenders
party thereto, PNC Bank, National Association, as administrative agent for the
lenders party thereto, and Lender as Guarantor, and desires to amend and restate
the Original Note pursuant to that Credit Agreement.
 
Section 1 .           Payment of Principal and Interest.  Interest shall accrue
at the Base Rate on the outstanding principal balance of this Note from the date
such principal amount was disbursed to Borrower as set forth in Schedule 1
attached hereto until the outstanding principal balance of this Note is paid in
full.  Borrower shall pay the accrued interest monthly no later than five (5)
Business Days after the first day of each calendar month so long as there is any
outstanding principal balance under this Note.  Borrower shall pay the unpaid
principal balance of this Note on the Maturity Date, if not paid
previously.  Notwithstanding anything to the contrary herein, Lender shall not
demand payment of this Note any earlier than the date that is at least twelve
months after the date hereof; provided that notwithstanding the foregoing Lender
may accelerate this Note at any time in accordance with the provisions of
Section 8 hereof.  Subject to the terms and conditions in this Note, Borrower
may repay, but may not reborrow any repaid amount under this Note.
 
(a) Payment on Next Succeeding Business Day.  If the payment date falls on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of the payment of interest.  For purposes of this Note, “Business
Day” means a day of the year on which banks are not required or authorized to
close in Denver, Colorado or New York, New York.
 
(b) Maturity Date.  On the Maturity Date, Borrower shall pay and perform in full
all Obligations then outstanding.  Borrower shall make payment under this Note
not later than 11:00 A.M. (New York City time) on the Maturity Date in U.S.
dollars to Lender by wire transfer of same day funds to an account specified by
Lender.  All sums paid by Borrower in connection with this Note shall be applied
first to accrued but unpaid interest, and next to principal remaining to be paid
under this Note, and then to any other Obligations of Borrower hereunder;
provided, however, that Lender may at its option refuse to accept any prepayment
not otherwise permitted under this Note.
 
(c) Obligations.  For purposes of this Note, the “Obligations” are Borrower’s
obligation to pay principal, interest, charges, guarantees, indemnities and
other amounts payable under this Note, and in the event of any proceeding for
the collection or enforcement of the Obligations, after an Event of Default
shall have occurred and be continuing, the expenses of any exercise by Lender of
its rights under this Note, together with attorney’s fees and court costs.
 
Section 2 .           Prepayment.
 
(a) Optional Prepayments.  Borrower may, upon at least three days’ notice to
Lender, stating the proposed date and aggregate principal amount of the
prepayment, prepay the outstanding principal amount of this Note in whole or in
part, together with accrued interest to the date of such prepayment on the
principal amount so prepaid; provided, however, that each partial prepayment
shall be in an outstanding principal amount not less than $100,000 or an
integral multiple of $50,000 in excess thereof (or, if the outstanding principal
amount of this Note is less, such outstanding principal amount).
 
(b) Mandatory Prepayments.  Prepayments of this Note shall be mandatory
immediately upon any sale or other disposition of all or substantially all of
the direct or indirect assets of Borrower in one or a series of transactions,
whether by sale, lease, transfer, loss, damage, destruction, condemnation or
otherwise, Borrower shall prepay the Obligations under this Note in an amount
equal to such proceeds, together with all accrued and unpaid interest on the
principal amount being prepaid through the date of prepayment.
 
Section 3 .           Default Interest.  If all or any portion of the principal
amount of this Note or any interest thereon is not paid on or prior to the date
such amounts are due, such overdue amounts shall thereafter bear interest at the
Base Rate plus five percent (5%) per annum.  If this Note is not paid when due,
Borrower further promises to pay all costs of collection, foreclosure fees, and
reasonable attorneys' fees incurred by the holder, whether or not suit is filed
hereon, together with the fees, costs and expenses as provided in this Note.
 
Section 4 .           Limitation of Interest Rate.  The interest rate on this
Note is expressly limited so that in no contingency whatsoever, whether by
reason of acceleration of the maturity of this Note or otherwise, shall the
interest contracted for or charged or received by any Lender exceed the maximum
amount permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to Lender in excess of the maximum lawful
amount, the interest payable to Lender shall be reduced to the maximum amount
permitted under applicable law, and the amount of interest for any subsequent
period, to the extent less than that permitted by applicable law, shall to that
extent be increased by the amount of such reduction.
 
Section 5 .           Taxes.  Any and all payments by Borrower under this Note
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
interest, penalties and other liabilities with respect thereto, excluding, in
the case of Lender, taxes imposed on its net income, and franchise taxes imposed
on it, by the United States (other than United States withholding taxes) or the
jurisdiction under the laws of which Lender is organized or any political
subdivision or taxing authority thereof or therein (all such non-excluded taxes,
levies, imposts, deductions, charges, and withholdings and interest, penalties
and other liabilities being hereinafter referred to as “Taxes”).  If Borrower
shall be required by law to deduct or withhold any Taxes from or in respect of
any sum payable under this Note, then (i) the sum payable shall be increased as
may be necessary so that after making all required deductions and withholdings
of Taxes (including deductions and withholdings of Taxes applicable to
additional sums payable under this Section 5), Lender receives an amount equal
to the sum it would have received had no such deductions or withholdings of
Taxes been made, (ii) Borrower shall make such deductions and withholdings, and
(iii) Borrower shall pay the full amount deducted or withheld to the relevant
taxation authority or other authority in accordance with applicable
law.  Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 5 shall survive the payment in full of any and all amounts due under
this Note.
 
Section 6 .           Representations, Warranties and Covenants of
Borrower.  Borrower represents and warrants that the following statements are
true, correct and complete:
 
(a) Borrower (i) is a limited liability company duly organized and validly
existing under the laws of the State of Indiana, (ii) is duly qualified and in
good standing in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed,
and (iii) has all requisite power and authority to own or lease and operate its
properties and to conduct its business as presently conducted and to execute and
deliver, and to perform its obligations under, this Note.
 
(b) This Note has been duly executed and delivered by Borrower and is the legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms.
 
Section 7 .           Covenants.  So long as any Obligations under this Note
shall remain outstanding, Borrower shall:
 
(a) use the proceeds of this Note solely for working capital and for third-party
costs and expenses related to the development and expansion of the Carlisle coal
mine and its other business activities as approved by Borrower’s Board of
Managers;
 
(b) comply with all applicable laws, rules, regulations and orders, including
all applicable laws regarding the protection and safety of the environment and
Borrower’s employees, applicable to Borrower’s operations and properties
noncompliance with which could have a material adverse effect on Borrower, its
financial condition or its operations; and shall obtain and do all things
necessary to renew, extend and continue in effect all permits, licenses and
approvals necessary to operate its business in compliance with all applicable
laws;
 
(c) at any reasonable time and from time to time, upon reasonable prior notice,
permit Lender or any agents or representatives thereof to examine its records
and books, and visit its properties, including, but not limited to, the Project
sites, and to discuss its affairs, finances and accounts with any of Lender’s
managers, officers or directors and with its independent certified public
accountants;
 
(d) keep proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and businesses of
Borrower in accordance with generally accepted accounting principles;
 
(e) pay when due all taxes, assessments and governmental charges and levies upon
it or its income, profits or property as well as all other material liabilities,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside;
 
(f) give Lender immediate notice of the receipt by Borrower of any notice of
default under any document, instrument or agreement evidencing Borrower’s
indebtedness for borrowed money to which Borrower is a party or by which it or
its properties are bound or affected, including, without limitation, the Credit
Agreement made effective as of December 12, 2008, 2008 by and between Borrower,
the lenders party thereto, PNC Bank, National Association as administrative
agent to the lenders party thereto, and Hallador Petroleum Company as Guarantor
(together with all documents and instruments executed in connection therewith,
the “Senior Credit Documents”), together with a copy of such notice; and
 
(g) not engage in any business other than the ownership and operation of coal
reserves and coal mines and related businesses.
 
Section 8 .           Events of Default.  Upon the occurrence and continuance of
any one or more of the following (each an “Event of Default”), all amounts then
remaining unpaid on this Note may become, or may be declared to be, immediately
due and payable as provided herein:
 
(a) Borrower fails to pay when due any principal, interest or other Obligations
when the same becomes due and payable hereunder, and such failure continues for
a period of three (3) days following the date upon which any such payment was
due.
 
(b) Borrower breaches any covenant or any other term or condition of this Note
in any material respect and, in each such case, such breach, if subject to cure,
continues for a period of five (5) days after the occurrence thereof.
 
(c) Any representation or warranty made by Borrower herein shall be false or
misleading in any material respect on the date that such representation or
warranty was made or deemed made.
 
(d) Borrower shall generally not pay its debts as such debt becomes due, or
shall admit in writing its inability to pay debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against Borrower seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, Borrower) shall
occur, or the action to authorize any of the actions set forth above in this
Section 8(d).
 
(e) Any money judgment, writ or similar final process shall be entered or filed
against Borrower or any of its real or personal property or other assets for
more than $50,000, and shall remain unvacated, unbonded or unstayed for a period
of thirty (30) days.
 
(f) The occurrence of a default or event of default (which has not been cured
during any applicable cure or grace period) under any document, instrument or
agreement evidencing Borrower’s indebtedness for borrowed money, including,
without limitation, the Senior Credit Documents.
 
Section 9 .           Remedies.  At any time an Event of Default exists or has
occurred and is continuing, Lender shall have all rights and remedies provided
in this Note and under applicable law, all of which rights and remedies may be
exercised without notice to or consent by Borrower, except as such notice or
consent is expressly provided for hereunder or required by applicable law.  All
rights, remedies and powers granted to Lender hereunder or under applicable law
are cumulative, not exclusive and enforceable, in Lender’s discretion,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by Borrower of this
Note.  To the maximum extent permitted by law, Lender may, at any time or times,
proceed directly against Borrower to collect the Obligations owing by Borrower
to Lender.
 
Without limiting the foregoing, at any time an Event of Default exists or has
occurred and is continuing, Lender may, in its discretion and without
limitation, accelerate the payment of all Obligations owing by Borrower to
Lender and demand immediate payment thereof to Lender (provided, that, upon the
occurrence of any Event of Default described in Section 8(d), all Obligations
owing by Borrower to Lender shall automatically become immediately due and
payable).
 
Section 10 .           Miscellaneous.
 
(a) Lender is hereby authorized to record the date and amount of each payment or
prepayment of the principal amount of this Note or any interest thereon on the
schedules annexed hereto and constituting a part hereof, and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded, provided that the failure to make any such recordation
(or any error therein) shall not limit or otherwise affect the obligations of
Borrower under this Note.
 
(b) All notices and other communications required or permitted to be given or
made under this Note shall be in writing and shall be given or made by mail
(certified or registered, return receipt requested), by overnight courier, via
facsimile or by personal delivery at the address specified below or at such
other address as shall be designated in a notice in writing:
 
If to Lender:
 
Hallador Petroleum Company
 
1660 Lincoln Street, Suite 2700
 
Denver, CO  80264
 
Attention:  Victor Stabio
 
Facsimile:  303.832.3013
 
If to Borrower:
 
Sunrise Coal, LLC
 
1183 East Canvasback Drive
 
Terre Haute, Indiana 47802
 
Attention:                                Brent Bilsland
 
Facsimile:                                812.894.3665
 
(c) Any waiver of any rights under this Note is neither valid nor effective
unless made in writing and signed by the holder of this Note.  No delay or
omission on the part of the holder of this Note in exercising any right shall
operate as a waiver thereof or of any other right.  A waiver by the holder of
this Note upon any one occasion shall not be construed as a bar or waiver of any
right or remedy on any future occasion.  Should any one or more of the
provisions of this Note be determined illegal or unenforceable, all other
provisions shall nevertheless remain effective.  This Note cannot be changed,
modified, amended, or terminated except in writing and signed by Lender and
Borrower.
 
(d) This Note is made for the benefit of, and shall be enforceable by, Lender
and its successors and assigns.
 
(e) All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
 
(f) This Note shall be governed by, and construed and enforced in accordance
with, the laws of the State of Colorado, without reference to the principles of
conflicts of laws thereof.
 
(g) THE UNDERSIGNED HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY COLORADO STATE COURT
OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN DENVER, COLORADO,
AND ANY APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COLORADO STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  THE
UNDERSIGNED HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  THE UNDERSIGNED, TO THE EXTENT
IT MAY LEGALLY DO SO, HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE
OF ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND
THAT THE HOLDER OF THIS NOTE MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10(G) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
UNDERSIGNED TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
(h) This Note is a replacement note which supersedes, as of the date hereof, in
its entirety the Original Note.  Any interest that has accrued and remains
unpaid with respect to the Original Note shall be paid on the next interest
payment date as provided herein.
 
{Signature appears on following page}
 

DB2/20909837.1
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
above written.
 



 
BORROWER:
SUNRISE COAL, LLC
an Indiana limited liability company
By:           
Brent K. Bilsland
President




Signature Page to Promissory Note
DB2/20909837.1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


ADVANCES AND REPAYMENTS OF AMOUNTS OUTSTANDING UNDER THE NOTE




Date of Advance
Amount of Advance
Date of Repayment
Amount of Repayment
Remaining Balance
 Under Line of Credit
Notation Made By
2/1/2008
1,000,000.00
   
12,000,000.00
 
4/14/2008
1,250,000.00
   
10,750,000.00
 
5/16/2008
350,000.00
   
10,400,000.00
 
6/23/2008
600,000.00
   
9,800,000.00
 
8/5/2008
2,000,000.00
   
7,800,000.00
 
8/14/2008
1,000,000.00
   
6,800,000.00
 
10/15/ 2008
1,800,000.00
   
5,000,000.00
 
11/18/2008
5,000,000.00
   
0.00
                                                                               
                                                     


